Hon. Carl C. Hardin, Jr.           Opinion No. M-1054
Executive Secretary
Texas State Board of Dental        Re:   Rules and regulations of the
   Examiners                             Texas State Board of Dental
310 Capitol National Bank Bldg.          Examiners.
Austin, Texas 78701

Dear Mr. Hardin:

          Pursuant to the provisions of Article 4551d, Vernon's
Civil Statutes, you have submitted to this office "for review as
to its legality," pursuant to Senate Bill 246, Acts 62nd Legis-
lature, R,S. 1971 (Article 4551d, V.C.S.) certain rules and regu-
lations adopted by the Texas State Board of Dental Examiners.
These rules and regulations are published by the Board in a 1971
pamphlet, and in the interest of brevity they will not be set
out in this opinion.

          Article 4551d as last amended (S.B. 246, Acts 62nd Leg.,
R.S. 1971, Ch. 508, p. 1741) reads as follows:

            "The Texas State Board of Dental Examiners is
       hereby authorized and empowered to adopt, promulgate,
       and enforce such rules and regulations as the Board
       may deem necessary and advisable to prescribe and
       maintain standards of professional conduct of those
       persons under the jurisdiction of the Texas State
       Board of Dental Examiners and to protect the public
       health and welfare.  Such rules and regulations may
       define and regulate the acts and areas of practice
       and govern the relationship between and the activities
       of licensed dentists, dental hygienists, and dental
       assistants, and their relationship to other branches
       of the healing arts and to or with the public, and
       make such other rules and regulations as the Board
       may deem advisable to protect and to foster the
       public health and welfare; however, notice must be
       given at least ten (10) days in advance of any meet-
       ing called by the Board to consider the adoption of
       any rule, or regulation, or change therein; such
       notice as herein provided for shall be accomplished

                              -5147-
Hon. Carl C. Hardin, Jr., page 2         (M-1054)



    by publication at least once in a newspaper having
    general circulation in the State of Texas; and before
    any rule, regulation or change therein is adopted,
    promulgated or enforced, it shall be submitted to
    the Attorney General of the State of Texas for review
    as to its legality."

          It is noted that the Board is authorized to adopt such
rules and regulations as it may deem necessary and advisable
to prescribe and maintain standards of professional conduct in the
dental profession.  The Board is authorized to define and regulate
the acts and areas of practice and govern the relationship between
and the activities of licensed dentists, dental hygienists, and
dental assistants and their relationship to other branches of the
healing arts and to or with the public. The Board is further au-
thorized to make such rules and regulations as it may deem ad-
visable to protect and to foster public health and welfare.

          We have carefully considered the rules and regulations
adopted by the Texas State Board of Dental Examiners submitted by
you in light of the power to adopt rules and regulations set out
above in Article 4551d. After reviewing them we are of the opinion
that they bear a reasonable relationship pertaining to professional
conduct of those persons under the jurisdiction of the State
Board of Dental Examiners and the protection of the public health
and welfare.  Consequently, they constitute a valid exercise of
power delegated to the Texas State Board of Dental Examiners pur-
suant to the provisions of Article 4551d.

                       SUMMARY

          The rules and regulations adopted in 1971 by
     the Texas State Board of Dental Examiners pursuant to
     Article 4551d, V.C.S., and submitted to this office
     "for review as to its legality" bear a reasonable
     relationship pertaining to professional conduct of
     those persons under the Board's jurisdiction and the
     protection of the public health and welfare and are
     therefore valid.

                                   V&g    truly yours,




                                   Attorney General of Texas


                             -5148-
Hon. Carl C. Hardin, Jr., page 3      (M-1054)



Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Houghton Brownlee
Jay Floyd
Jack Sparks
Melvin Corley
Austin Bray

SAN MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -5149-